DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The preambles of claims 1, 5, and 12 recite “a striker assembly “, however, the body of the claims contain positive recitation of “a tonneau cover or a truck cap”. Consequently, it cannot be determined whether applicant intends to claim the subcombination of the striker assembly or the  tonneau cover or truck cap in combination with the striker assembly.
In formulating an evaluation on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language of the body of the claims.  If the intent is to claim the subcombination, then the body of the claim must be amended to remove positive recitation of the combination.  Applicant’s intentions in regards to the scope of the claim must be clearly established by the claim language. 
Claim Objections
Claims 10, 11 and 17 are objected to because of the following informality:  
Regarding claim 10, the second word of line 2 is “of”.  In claims 1, 5, and 12 the word “or” is used for the option between a tonneau cover and a truck cap.  
Regarding claim 11, “a vehicle” is introduced in line 2.  A second “a vehicle” is introduced later in line 2 as the base for “a tailgate”.  Because only one vehicle is depicted in Fig 1 and discussed in specification paragraph [0017], for purposes of examination, the Examiner will interpret the second “a vehicle” to be “the vehicle” having already been introduced earlier.
Regarding claim 17, “a rail lock” is introduced in line 1.  A second “a rail lock” is introduced in line 3 as the base for “a slot”.  Because only one rail lock is given a reference number in the specification (130), for purposes of examination, the Examiner will interpret the line 3 limitation to be “the rail lock” having already been introduced in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “striker assembly” in claim 1 is used by the claim to mean “a latch that engages a striker” while the accepted meaning in the art is “an assembly that receives the latch.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2, 3, and 4 are rejected because they pend from claim 1.
Regarding claim 5, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “striker assembly” in claim 5 is used by the claim to mean “a latch that engages a striker” while the accepted meaning in the art is “an assembly that receives the latch.” The term is indefinite because the specification does not clearly redefine the term.
Claims 6, 7, 8,9, 10, and 11 are rejected because they pend from claim 5.
Regarding claim 12, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “striker assembly” in claim 12 is used by the claim to mean “a latch that engages a striker” while the accepted meaning in the art is “an assembly that receives the latch.” The term is indefinite because the specification does not clearly redefine the term.
Claims 13, 14, 15, 16, 17, 18, 19, and 20 are rejected because they pend from claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Habacker, US 7780218, in view of Comstock, US 6702358.
Regarding claim 1, Habacker teaches a striker assembly comprising: 
(a) a plunger (28;29); 
(b) a latch (14) that releasably engages a convertible top (18; Fig 3); and 
(c) an actuator (36; 37; 38; 39) in communication with the latch (via 20; 24; Figs 2, 3) to actuate the latch between an open position (Fig 3) and a closed position (Fig 5; col 4, lines 22-42), wherein the actuation causes the convertible top to move between the open position and the closed position (col 5, lines 30-44); 
wherein movement of the plunger triggers the actuator to move the latch between the open position and the closed position (col 4, line 66 - col 5, line 29).
Habacker does not teach a latch that releasably engages a tonneau cover or a truck cap and wherein the actuation causes the tonneau cover or the truck cap to move between the open and the closed position. 
Comstock teaches a latch (18) that releasably engages a tonneau cover (14; Fig 1; col 2, lines 45-59) such that Comstock teaches a latch that releasably engages a tonneau cover or a truck cap and wherein the actuation causes the tonneau cover or the truck cap to move between the open and the closed position. 
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to combine Habacker’s locking device with Comstock’s tonneau cover.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely a vehicle opening member secured with a locking device.  
Regarding claim 2, Habacker in view of Comstock teaches the striker assembly of claim 1, wherein movement of the plunger (Habacker, 28; 29; movement between Fig 3 and Fig 5) sends a signal (the physical movement of 28; 29 in direction A as depicted in Fig 3 is the action that incites the actuator to action satisfying the Merriam-Webster definition of signal) to the actuator (36; 37; 38; 39) to initiate actuation (col 4, line 57-col 5, line 29).
Regarding claim 3, Habacker in view of Comstock teaches the striker assembly of claim 2, wherein the plunger (Habacker, 28;29) is connected to a shaft (Habacker, 28), and movement of the shaft based on the movement of the plunger signals the actuator to initiate actuation (movement between Fig 3 and Fig 5; col 4, line 57-col 5, line 29).
Regarding claim 4, Habacker in view of Comstock teaches the striker assembly of claim 1, wherein the plunger (Habacker, 28) moves independently of the latch (Habacker, 14; see independent movement between Fig 3 and Fig 5).
Regarding claim 5, Habacker teaches a striker assembly comprising: 
(a) a latch (14) that releasably engages a convertible top (18; Fig 3); and 
(b) an actuator (36; 37; 38; 39) in communication with the latch (via 20; 24; Figs 2, 3) to actuate the latch between an open position (Fig 3) and a closed position (Fig 5; col 4, lines 22-42), wherein the actuation causes the convertible top to move between an open position and the closed position (col 5, lines 30-44).
Habacker does not teach a latch that releasably engages a tonneau cover or a truck cap and wherein the actuation causes the tonneau cover or the truck cap to move between the open and the closed position and wherein actuation is initiated wirelessly based on an input signal received by the actuator.  
Comstock teaches a latch (18) that releasably engages a tonneau cover (14; Fig 1; col 2, lines 45-59) such that Comstock teaches a latch that releasably engages a tonneau cover or a truck cap and wherein the actuation causes the tonneau cover or the truck cap to move between the open and the closed position. Comstock further teaches wherein actuation (via 48 ) is initiated wirelessly (using unnumbered key fob portion; col 4, lines 11-31) based on an input signal received by the actuator (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to combine Habacker’s locking device with Comstock’s tonneau cover and electronic control system.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely a vehicle opening member secured with a locking device and controlled electronically.
Regarding claim 6, Habacker in view of Comstock teaches the striker assembly of claim 5, wherein the actuator (Habacker, 36; 37; 38; 39) includes an armature (Habacker, 37) connected to the latch (Habacker, via 20, 24) that moves the latch between the open (Fig 3) and closed positions (Fig 4).
Regarding claim 7, Habacker in view of Comstock teaches the striker assembly of claim 5, wherein the latch (Habacker, 14) is guided along a slot (Habacker, unnumbered guideholes in 20, Fig 2; the guideholes are narrow openings which meet the Merriam-Webster definition of slot) in a housing (Habacker, 20) of the latch and an axis of the slot is substantially parallel to, or coaxial with, a direction of movement of the latch (Habacker, see movement of latch in housing slots between Fig 3 and Fig 5 that is coaxial with the guideholes).
Regarding claim 8, Habacker in view of Comstock teaches the striker assembly of claim 7, wherein the latch (Habacker, 14) is guided along the slot (Habacker, unnumbered guideholes in 20, Fig 2; the guideholes are narrow openings which meet the Merriam-Webster definition of slot) by a guide pin positioned within the housing (Habacker, 20) of the latch (see Annotated excerpt Fig 1-Habacker; the guide pin is connected to 24 which is a lever which helps move the latch housing and latch inside the housing; see movement between Fig 3 and Fig ).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Habacker, US 7780218, in view of Comstock, US 6702358, as applied to claim 5 above, and further in view of Schmeichel, US 20020096910.
Regarding claim 9, Habacker in view of Comstock teach the striker assembly of claim 5, wherein the latch (Habacker, 14) receives and secures a portion of the tonneau cover (Comstock, 14; Fig 3) or the truck cap.
Habacker in view of Comstock do not teach wherein the latch includes a notch.
Schmeichel teaches wherein the latch includes a notch (206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to combine Habacker and Comstock’s tonneau cover with the latch structure of Schmeichel.  The prior art includes each element claimed, although not necessarily in a single prior art 1reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely a vehicle opening member secured with a locking device.  
Regarding claim 10, Habacker in view of Comstock and Schmeichel teach the striker assembly of claim 9, wherein the notch (Schmeichel, 206) secures the portion of the tonneau cover (Comstock, 14) or the truck cap with a clasp (Schmeichel, 204; the hook shape of 204 satisfies the Merriam-Webster definition of clasp) movably engaged to the notch (see notch and clasp movement described by B in Fig 4) .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Habacker, US 7780218, in view of Comstock, US 6702358, as applied to claim 5 above, and further in view of Spencer, US 20180297457.
Regarding claim 11, Habacker in view of Comstock teaches the striker assembly according to claim 5.
Habacker in view of Comstock does not teach wherein the striker assembly is mounted to a vehicle and movement of a tailgate of a vehicle sends a signal to the actuator to initiate actuation of the latch.
Spencer teaches wherein the striker assembly is mounted to a vehicle (Fig 16 depicts the latch and plunger mounted to frame 212 which is mounted to rails 22x mounted in the bed of the vehicle; Fig 1) and movement of a tailgate (16) of a vehicle (12) sends a signal (the physical movement of 230 as depicted in Fig 16 is the action that incites the actuator to action satisfying the Merriam-Webster definition of signal) to the actuator to initiate actuation of the latch ([0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Habacker and Comstock’s tonneau cover locking device to interact with the vehicle tailgate as does Spencer’s apparatus.   Doing so would add additional functionality to allow the latch to engage both the tailgate and tonneau cover resulting in a latching assembly better suited to the expanded usage scenarios of a pickup truck with a covered bed leading to increased customer satisfaction with the tonneau cover latching apparatus.  
Claims 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Habacker, US 7780218, in view of Hoffman, US 6623062.
Regarding claim 12, Habacker teaches a striker assembly comprising: 
(a) a latch (14) that releasably engages a convertible top; and 
(b) an actuator (36; 37; 38; 39) connected to the latch by linkage (via 20; 24; Figs 2, 3) to actuate the latch between an open position (Fig 3) and a closed position (Fig 5; col 4, lines 22-42), 
Habacker does not teach a tonneau cover or a truck cap and the actuator comprising: (1) a motor; (2) a pinion driven by the motor; and (3) a gear rack in communication with the pinion to translate movement of the pinion into movement of the gear rack.
Hoffman teaches a tonneau cover (20) and the actuator comprising: (1) a motor (60); (2) a pinion (77) driven by the motor; and (3) a gear rack (80; it would have been obvious to one of ordinary skill in the art that Hoffman’s drive cable is and serves as a gear rack engaged with the pinion) in communication with the pinion (Fig 5) to translate movement of the pinion into movement of the gear rack (col 4, lines 1-19) such that Hoffman teaches a tonneau cover or a truck cap and the actuator comprising: (1) a motor; (2) a pinion driven by the motor; and (3) a gear rack in communication with the pinion to translate movement of the pinion into movement of the gear rack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to combine Habacker’s locking device with Hoffman’s actuator structure driving a tonneau cover.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely vehicle opening member secured by a motor and gear driven latch.  
Regarding claim 13, Habacker in view of Hoffman teaches the striker assembly of claim 12, wherein the pinion (Hoffman, 77) is rotated by the motor (Hoffman, 60) to move the gear rack (Hoffman, 80) linearly to actuate the latch (Habacker, 14; Hoffman, col 4, lines 1-19).
Regarding claim 14, Habacker in view of Hoffman teaches the striker assembly of claim 13, wherein the motor (Hoffman, 60) communicates with an intermediary gear box (Hoffman, 70) to drive the pinion (Hoffman, 77; as depicted in Figs 2,3, 5, 70 is the feature where the motor output is redirected 90 degrees and is coupled to the pinion, col 5, lines 47-59).
Regarding claim 15, Habacker in view of Hoffman teaches the striker assembly of claim 12, wherein the actuator (Hoffman, 60;77; 80) further includes an actuator bracket (Hoffman, 73), and the actuator bracket is secured within a side rail (Hoffman, 73 secured to 12 of 11 between 17 and 18; Fig 2) of a cargo box (Hoffman, Fig 2) so that actuator remains stationary while the gear rack moves along the side rail (Hoffman, col 2, lines 1-19; col 5, line 60-col 6, line 2).
Regarding claim 16, Habacker in view of Hoffman teaches the striker assembly of claim 12, wherein the tonneau cover (Hoffman, 20) includes a side rail (Hoffman, 40), and a guide pin (Hoffman, 81) of the gear rack (Hoffman, 80) extends into a slot (Hoffman, 46; 46 has a narrow openings which meet the Merriam-Webster definition of slot) of the side rail to guide the gear rack along the side rail (Hoffman, col 5, lines 1-9).
Allowable Subject Matter
Claims 17, 18, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 17, it is not known in the art wherein the tonneau cover also includes a rail lock that receives a portion of the side rail within a lip to prevent movement of the tonneau cover, and the guide pin also extends into a slot of the rail lock to move the rail lock relative to the side rail during articulation. 
Claims 18, 19, and 20 are allowable since they pend from claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for vehicle latch assemblies.
Marx et al., US 20040160083 A1, teaches a cover assembly for a vehicle bed. 
Facchinello et al., US 20160096423 A1, teaches a tonneau cover system and clamp.  
Houtari, US 6234561 B1, teaches a combination of a lockable, soft tonneau cover and lockable tailgate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675